Harrison, J. The plaintiff, in her complaint, charged the defendant with habitual drunkenness for one year before the commencement of this suit, and with having offered to her person such indignities as render her condition intolerable. She also charged him with cruel and barbarous treatment, but no particular acts of cruelty or barbarity were stated, nor was it alleged to have been such as to endanger her life, and no proof of cruel or barbarous treatment was offered.  J,e.Div0R' ti¿ndigni' oímustlbe  The indignities of which she complained should have been specifically set out, that it might have been seen whether they were such as to render her condition intolerable as alleged, or a sufficient cause for the divorce she sought. Bowers v. Bowers, 19 Mo., 351; Rie v. Rie, 34 Ark., 37; Horne v. Horne, 1 Tenn., Ch., 259; 2 Bish. on Mar. and Div., sec. 684. The objection, however, could only have been taken by a motion to require the charge to be made more definite and specific, and was not a ground of demurrer.  druncharge of.  The charge of habitual drunkenness was in the terms the Statute, and as specific as it could well be made. 2 Bish. on Mar. and Div., sec. 684, b.  Testimony of “ainfasu decree. °1  It is now the practice in this State, as we said in the case of Rie v. Rie, supra, to admit the depositons of the parties in suits for divorce, though the divorce will not be granted upon a party’s uncorroborated testimony; the plaintiff’s deposition was, therefore, properly admitted. 1 Whart. on Evidence, sec. 432.  .inicug|r£nlpe™ fVluínc-  The finding of the court that the defendant had offered to the person of the plaintiff indignities that rendered her condition intolerable, was not sustained by the evidence. His ill treatment of her appears to have been only during his spells of inebriation and to have.proceeded from it, and there was no evidence of a fixed purpose on his part to treat her amiss, or that he no longer entertained affection for her. Besides, the testimony of the plaintiff as to this charge was uncorroborated.  5. habit-UAB DltUnkenjsess W li a t  Habitual drunkenness, or the degree, or course of intemperance that amounts to it, cannot be exactly defined. We may, however, say m general terms, that one is addicted to habitual drunkenness who has a fixed habit of frequently getting drunk,-and he may be so addicted though he may not oftener be drunk than sober, and may be sober for weeks. 2 Bish. on Mar. and Div., sec. 813; State v. Pratt, 34 Verm., 323; Ludwick v. The Commonwealth, 18 Penn., St., 172; Commonwealth v. Whitney, 5 Gray, 85. The plaintiff, in her testimony in regard to the defendant’s habitual drunkenness and for the time alleged, was corroborated by other witnesses, and that charge in her complaint and cause for the divorce was clearly established. But the court erred in decreeing to the plaintiff, absolutely, a certain and specific sum of money as alimony.  £ Aiimo-  “Alimony is not a sum of money, nor a specific proportion of the husband’s estate, given absolutely to the wife, but it is a continuous allotment of sums payable at regular intervals for her support from year to year.” Bouv. Law Dict.; 2 Bish. on Mar. and Div., sec. 427. And it continues only during the joint lives of the parties, or when there is a divorce from the bonds of matrimony until the the wife marries again. The decree as to the divorce is affirmed; but so much thereof as relates to the matter of alimony is reversed, and the cause is remanded with the instruction to the court below to order and direct that the plaintiff be paid as alimony by the defendant, a reasonable and certain sum of money, having regard to her state and condition in life and the estate and income of the defendant, at stated and proper times.